Order entered October 12, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00126-CR

                          SILVINO RICARDO AREVALO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-24895-U

                                ORDER NUNC PRO TUNC
       The reporter’s record was filed September 6, 2018. Missing from the record are the
State’s Exhibits #6 (911 Call), #8 (911 Call), #17, #18, and #19 (Lupita’s Surveillance Video),
#25 (Red Light Video Footage), and #40 (Texaco Video).
       We ORDER court reporter Sasha Brooks to file a supplemental reporter’s record
containing the State’s Exhibits #6 (911 Call), #8 (911 Call), #17, #18, and #19 (Lupita’s
Surveillance Video), #25 (Red Light Video Footage), and #40 (Texaco Video) WITHIN
FOURTEEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,
Presiding Judge, 291st Judicial District Court; Sasha Brooks, court reporter, Criminal 291st
Judicial District Court; and to counsel for all parties.



                                                                 /s/       LANA MYERS
                                                                           JUSTICE